EXAMINER’S NOTICE OF ALLOWANCE
This action is responsive to the filing of the current Reissue application, dated 11/29/2017. 
Because the instant application's actual filing date was filed on or after September 16, 2012, the statutory provisions of the American Invents Act (“AIA ”) will govern this proceeding. 
The instant application is a reissue application of Patent No. 8,040,913, hereinafter “the ‘913 Patent”. Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the ‘913 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘913 Patent. Furthermore, based upon the Examiner's independent review of the ‘913 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations, or certificates of correction.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘913 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for Reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance; a supplemental oath/declaration will be required. See MPEP § 1414.01.

Priority
The ‘913 Patent was filed May 29th, 2009, which is a Continuation of application No. 12/362,993, filed on 01/30/2009, which claims priority to provisional application No. 61/025,267, filed on 01/31/2008, and Korean Patent Application No. 10-2009-0005439, filed 01/22/2009. Because the effective filing date of the instant application is not on or after March 16, 2013, AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.

Allowable Subject Matter
 Applicant’s amendments to the claims and finds the remarks regarding the rejections to be persuasive. Therefore, all rejections are withdrawn. 
The following is an examiner’s statement of reasons for allowance: The prior art of Wang does not teach: 
“receiving, by the mobile station, a random access response message from the network as a response to the first preamble, the random access response message having a Medium Access Control (MAC) header and not having any MAC Random Access Response (MAC RAR); determining that a field in a MAC sub-header of the MAC header indicates a backoff parameter exists in the MAC sub-header; obtaining the back off parameter from the MAC sub-header based on determining that the field in the MAC sub-header indicates the backoff parameter exists in the MAC sub-header; and performing backoff using the backoff parameter obtained from the MAC sub-header, wherein there is no MAC RAR corresponding to the MAC sub-header that has the backoff parameter in the random access response message access response message, and wherein there is only one MAC sub-header that has the backoff parameter in the MAC header, (As claimed in claim 1 on similarly claimed in claims 7, 13, and 19). 


The best prior art of record, Kim et al. U.S. Pub. No. 2004/0146019, hereinafter “Kim”, does not teach the limitations as described above in claims 1, 7, 13, and 19. 

Kim teaches controlling random accesses of user equipment (UE) in a mobile communication system. The mobile communication system includes Node-Bs for performing radio communication with the UEs located in a number of cells, a radio network controller (RNC) for controlling the Node-Bs and a service node for connecting the RNC to a core network (CN), and transmits broadcast/multicast service data from the CN to the UEs through the RNC. The service node provides information indicating the number of UEs associated with group 
The prior art of record does not teach the limitations of the claims as indicated above.  
Claims 1 –  24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ENGLAND whose telephone number is (571)272-3912.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID E. ENGLAND
Primary Examiner
Art Unit 3992

/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/Roland Foster, Primary Examiner, Art Unit 3992


/M.F/Supervisory Patent Examiner, Art Unit 3992